Title: Cotton Tufts to Abigail Adams, 20–24 September 1787
From: Tufts, Cotton
To: Adams, Abigail


        
          Weymouth Sept. 20. 1787
          Dear Cousin
        
        Yours & Mr. Adams of the 1t. & Yours of the 4th. of July I recd. the 6th. Inst. the former by a British Vessell the latter by the Way of New York— being then in Boston, I immediately applied to our Friend Dr. Wilch to prepare the Way for the Purchase of Borlands Farm thinking it best to conceal your Name, till we were sure of accomplishing the Business— The Dr. applied and found that Mr B. was then repairing the House, that his Mother was to remove into it shortly and that Mr. B. had given up the Thoughts of selling it, but upon the whole Mr B. said that he would sell it for £800 the Dr. offered him £550 & left him Mr. B. having so far receeded as to say that 700 was his Ultimatum— After some Days the Dr. saw him again, found him disposed to converse on the Subject & finally offered him £600 including the Repairs, which after a few Days Consideration he agreed to and as soon as I have raised the Money by Bills shall close the whole and make such Repairs as are of Necessity for securing the Buildig, I shall send you the Dimensions of the Floors—all paper Hangings are prohibited from Importation If I remember right—and the best & neatest are made here at a very reasonable Price— I wish for your particular Direction with respect to Paintings and the Color if you have any particular Choice The Repairs must be very considerable— Mr. B——d compleated all matters with Mr. T——r. and is in full Possession of all the Lands, except those sold to Deac W[eb]b & Bass which Mr B. has given them a Deed of— Mr. T. is said to have expended £100 lawful money on the Buildg. &c and in the Purchase of Materials, such as were not used on the Buildings were swept off by his Creditors—the Wind Mill gone also to them— I have repaired Belchers House at as little Expense as I could possibly and have made it, tenantable—have also made a New Fence between that Place & the Widw Veseys adjoining— There is wanting a great Quantity of manure for your Lands, I have made repeated Enquiries but cannot as yet obtain any—it is every where engaged— The Spirit of Husbandry rises fast— People are dayly improving the Mode of managing their Farms—the great Price which English Hay bore for many Years—has produced such an Increase as to reduce the Price as low or lower than it was before the Revolution— Salt Hay is less in Use & consequently Salt marsh less valuable— Grain is more cultivated than formerly— My Friend on revisiting his Farm will not find it in such a State as to meet his Wishes— Our Scituation has neither encouraged nor permitted any further Exertions than what present Necessity required—and I am pretty sure that the Picture of Barreness & Poverty exhibited I wish it may not be known to any Body, that I ever had Instructions for buying that Place—unless hereafter it should be purchased— in Veseys Place will extinguish any Inclination for the Possession of it— And as Mr. A—— has not seen it for many Years—I know He will forgive me if I postpone the Purchase, till He can personally judge of the Quality of it &c
        You have before this Time recd. Letters by Capt Cushing & others—from your Friends. My Letters have informed You of the Terms agreed upon with Mr. Parsons for the Instruction of Yr Son—also of the Part assignd Him at Commencment—the applause he obtained and of his Design to enter on his Studies in Septr. — Last Week He went to Newbury for that purpose— By a Calculation we made His annual Expence including his Instruction will amount to £90 Pr. Annm. He boards @ 15/ per Week which was the lowest Price we could obtain— The Expence for the Children for the last Year youll be able to form some Judgment of by my Account enclosed, tho not so fully as if it had been more particular but much writing I am both for want of Time & weakness of Eye Sight obliged to avoid— Mr John did not call upon me for Pocket Money while at College— He is prudent and knows how to use Money— In my Account you will form some Judgment of what has been delivered to Charles & Thos. If it exceeds your Expectations I wish for your Remarks— their Quarter Bills are delivered in to me and are in general personally discharged by me— Necessaries (if they are to be called such) Tea, Sugar & Liquors have been generally procured for them, that Buttery Scores might be prevented—and as all Articles from the Buttery I find to be charged at a large Advance, I have advised them in future to have no Account at the Buttery— a very considerable Part of the money paid your Sister was for purchasing Cloathes for the Children, discharging Taylors Bills &c—
        The Produce of your half of the Farm amounted to about £30 the last year, a considerable Part of this is absorbed in Taxes & Services done by Pratt and is accounted for in the Settlement of his Account and no more of it enters into my Account than you find Credited to you— I have vested about £200 sterlg in public Securities part of which is included in this Acctt. & the Remainder in the next. I think it must be for your Advantage to lay out as little as may be in Lands at present and to keep as much as you can in personal Property that will not be visible and at the same Time productive. whether this may be best effected by the purchase of public Notes is problematical the Interest from them is distant, the Continental are at 2/6 per £ State Notes @ 3/6— Bills of Exchange are fallen much— They have been purchased within a fortnight past from £5 pr. Ct. to Par at 30 Days. I have sold one Bill this Day dated the 15th. Inst. to Mr. John Osborn of £150 sterlg at 30 Days Sight 5 pr Ct above par of which I have given Mr. Adams Notice in a Letter by Capt Kettlewell bound to Liverpool but am doubtful, whether I shall get so much again
        We are, in the Massachusetts, at present in a State of Peace and Quietness, waiting for the Result of the federal Convention— Pardon has been granted to all those Traitors that were under Sentence of Death— The sudden Departure of a small French Fleet which came here about 5 or 6 Weeks past and which were expected to have lain here for some Time longer, has occasioned much Speculation—and leads many to fear that Storms are rising in Europe and will shortly overspread many Nations.
        Mr. Adams’s Defence has gone through several Editions in America—it has met with great Applause there are a few however, that seem to be disgusted with his Encomiums on the British Constitution and the Spirit which the Defence discovers against pure Democracy There are some whom we may suppose to be fomentors of Faction under british Influence and perhaps employed to poison the Minds of People & sew Discord, who have endeavoured to insinuate into the Minds of some People, That Mr. A. was for Monarchy and his Plan to introduce one of the young Princes of England to take the Throne in America the Remarks of the London Monthly Reviews have been published here a few Days past and those of the critical Reviewers follow them as a contrast— The Ill nature of Great Britain towards America—American Ministers & American Productions will continue untill we have a national efficient Government—
        I forgot to mention, that Mr. Thos. Allen late of Braintree died in So Carolina the 25 of Augt. last; previous to closing with Mr Borland, I sounded Mr. Abel respecting the of his Farm. He wished to sell it—but his Price I found to be from 28 to 3000 £ a Price so high that he will not be able to sell it— His Fathers Death will probably occasion the Sale of it at what it will fetch be it more or less—
        At Weymouth We are far advanced towards the Settlement of a Minister (Who is not a married Man) by name Mr Jacob Norton, Son of our Cous. Sam Norton Esq. of Abington, He will probably be ordained in a fortnight or Three Weeks— He is young, possesses good Abilities, & a good Character—as yet but little acquainted with the World—
        Our good and worthy Uncle Smith has for some Months manifested a declining State of Health; for years past he has been affected with a scorbutic Humour in one of his Legs— Sometime in July upon the going of a severe Cough, it became very troublesome accompanied with a swelling & Inflammation of the Limb which rose to such a Degree as to threaten a Mortification and for some Days every Symptom indicated the Loss of Life—the Danger however from his Limb subsided— But the general State of his Health gives us no very flattering Expectations of his recovering his former State and for Ten Days past, I cannot find any material Amendment other than in the diseased Limb—
        24t.
        To morrow a Committee of the Overseers will visit our University we shall then have Specimens of the Students Improvements and I hope to have the Pleasure of seeing Masr Charles acquit himself with Honor—a Part in the Exhibition (I am informed) is assigned Him—
        Our Cousin Willm. Cranch is studying Law with Mr Dawes—
        I have taken a View of the Buildings & Fences, at Borlands, and find much to do— The West Room which is finished with Mohogany—Would you have it painted?—if so inform me— It would perhaps be an Amendment, if one or two Windows were cut out at the West End of it and the Closets removed. The Front Rooms below & Chambers above as well as the outside of the House require Painting— The Walls of the East Room & Chamber over it must be papered or painted—the Hangings are all removed—
        The Floor of the East Room below is 17 by 15 ½ Feet If you provide a Floor Cloth, the Hearth I suppose must be taken out, which is 5 Feet long—18 Inches wide (I. E. projecting out to the Floor)— the West Room 16 by 16 ½ Hearth 5 ½ Ftt. long 2 Ftt. 2 Inches Wide— I am repairing the Windows (which will require a 15l. of Glass) and what else that may be of immediate necessity & shall make preparations against the Spring for completing the whole before which Time I shall receive your Instructions You will embrace the first oppy. to give such Directions relative to the Buildings &C that you may think necessary
        Adieu Your Affecte. Friend
        Cotton Tufts—
      